DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.

Election/Restrictions
Applicant’s election of Species D (Figures 4A-6) in the reply filed on 1/3/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Amendment
Applicant’s amendment filed 4/9/2021 has been entered.
Claims 3 and 10
Claims 1, 2, 4-9, and 11-14 remain pending, drawn to the elected invention, and examined below.

Claim Objections
Claims 1, 2, 4-9, and 11-14 are objected to because of the following informalities:  
-Claim 1, lines 16-17 recite “a plurality of connecting pieces configured to fit into the at least one fixed spacing and to provide support” but this would be better recited as “a plurality of connecting pieces, each connecting piece configured to fit into the at least one fixed spacing and to provide support”.
-Claim 2, “at least one spacing and the plurality of connecting pieces are shaped to attach to each other” would be better recited as “at least one spacing and each of the plurality of connecting pieces are shaped to attach to each other”
-Claim 4 recites “wherein the plurality of connecting pieces fits into the at least one spacing such that the tops of the plurality of connecting pieces are positioned between the tops and bottoms of the plurality of cutting blade edges.” but the claim would be better recited as “wherein each of the plurality of connecting pieces fit into the at least one spacing such that the tops of the plurality of connecting pieces are positioned between the tops and bottoms of the plurality of cutting blade edges.”
-Claims 5-7, line 1, “wherein the plurality” should instead recite “wherein each of the plurality”.
-Claim 8, lines 17-18 recite “a plurality of connecting pieces configured to fit into the at least one fixed spacing and to provide support” but this would be better recited as 
-Claim 9, “at least one spacing and the plurality of connecting pieces are shaped to attach to each other” would be better recited as “at least one spacing and each of the plurality of connecting pieces are shaped to attach to each other”
-Claim 11 recites “wherein the plurality of connecting pieces fits into the at least one spacing such that the tops of the plurality of connecting pieces are positioned between the tops and bottoms of the plurality of cutting blade edges.” but the claim would be better recited as “wherein each of the plurality of connecting pieces fit into the at least one spacing such that the tops of the plurality of connecting pieces are positioned between the tops and bottoms of the plurality of cutting blade edges.”
-Claims 12-14, line 1, “wherein the plurality” should instead recite “wherein each of the plurality”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 8, each claim recites “each edge of the plurality of cutting blade edges is separated…by a fixed spacing… wherein the separation between the plurality of cutting blade edges forms at least one fixed spacing.” This limitation renders each respective claim indefinite as it is unclear as to what Applicant is attempting to encompass by the term “fixed spacing”. Applicant’s specification does not further clarify what is attempting to be encompassed by such a term and therefore it is unclear as to what the term “fixed” is attempting to refer to. It is unclear if Applicant is merely claiming a spacing amount that does not change, or if “fixed” is attempting to refer to an amount that was predetermined, or if “fixed” is referring to a positional relationship (i.e. stationary), which in that instance, it would be unclear as to what the spacing is “fixed” relative to. 
Further regarding Claims 1 and 8, both claims recite “each of the at least one fixed spacing has a cut that is deeper than a depth of each of the plurality of cutting blade edges”. These limitations render the respective claims indefinite as it is unclear as to what “depth” is being referred to and in what direction the “depth” is intended to be measured along.
Regarding Claim 5, line 2 recites “to fit snuggly”. This limitation renders the claim indefinite as it is unclear as to what is meant by the term “snuggly” and what the claim is attempting to encompass with the use of such word. Specifically, while it can be assumed that Applicant was attempting to use the word “snugly” which can be interpreted as “in a way that fits closely” (per https://dictionary.cambridge.org/dictionary/english/snugly), even “snugly” is a term that would render the claim indefinite as the term has no definite bounds as to further limiting the fit between the connecting pieces and the spacing. Further, Applicant’s specification does not provide further clarity as to the scope of such a word. Therefore, this limitation renders the claim indefinite. 
Claims 2, 4, 6, 7, 9 and 12-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from Claims 1 or 8 which are outlined as indefinite above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Spairani (EP 2851169 A1), in view of Hoerer (US Patent 3,363,617).

Regarding Claims 1 and 8, Spairani discloses a die-board (102; Figure 1) having slots (i.e. “housing seats”) and used to press onto a plate matter (see Paras. 0004, 0006, 0051 and 0027), the die-board comprising: 
a plurality of rules (10) inserted into the slots (“housing seats” forming slots as shown in Figure 1), wherein each rule of the plurality of rules (10) comprises:
a multi-edge cutting blade having a plurality of cutting blade edges (14; Figure 2) and a non-cutting edge (bottom of base 13) opposite the plurality of cutting blade edges (14), wherein the non-cutting edge inserts into the die-board (102; see Paras. 0004, 0006, 0051 and 0027), 
wherein the multi-edge cutting blade (rule 10) is formed with a single piece fixed-length blade (10 formed from band-like body 12 from reel 210 which unreels a single piece with a fixed length; see Para. 0068; note that the fixed length can be viewed as the length being unreeled or the length after the formed rule is removed/separated from the reel), 
wherein each edge of the plurality of cutting blade edges (14) is separated from at least one adjacent edge (14) of the plurality of cutting blade edges (14) by a fixed spacing (spacing of “nick” 20; Para. 0052-0053), 
wherein the separation between the plurality of cutting blade edges (14) forms at least one fixed spacing (Para. 0052), 
wherein each of the at least one fixed spacing (20) has a cut that is deeper than a depth of each of the plurality of cutting blade edges (14; as shown in Figures 2 and 3A; Paras. 0052-0053).
However, Spairani fails to explicitly disclose a plurality of connecting pieces configured to fit into the at least one fixed spacing and to provide support for the plurality of cutting blade edges when the rule (10) is pressed onto the plate matter, wherein tops of the plurality of connecting pieces are lower in height than tops of the plurality of cutting blade edges such that the plurality of connecting pieces does not make cuts on the plate matter.  
Attention can be brought to the teachings of Hoerer which includes another cutting blade (12; Figure 1) comprising a plurality of cutting blade edges (20) separated by spacings (18 including enlargements 22) wherein a plurality of connecting pieces (plugs 26; Figures 2-4) are configured to fit into the spacings (18, 22; Col 4, liens 35-75 disclose the plugs/pieces and corresponding fitting procedure) and to provide support for the plurality of cutting blade edges (20) when the blade (12) is in operation (see Col 5, lines 58-66 which discloses preventing of the cutting edge from buckling via stiffening of the pieces/plugs 26), wherein tops of the plurality of connecting pieces (26) are lower in height than tops of the plurality of cutting blade edges (14) such that the plurality of connecting pieces (26) does not make cuts on the workpiece (as shown it is clear that the plugs/pieces 26 are not configured to make any cut on a workpiece being acted on by the blade).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated connecting pieces as taught by Hoerer into the spacings between cutting blade edges of Spairani. By modifying Spairani in such a manner, the cutting blade edges can be further supported/stiffened and therefore buckling between the edges can be prevented as taught by Hoerer (Col 1, lines 45-50 and Col 5, lines 58-66).
Note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this instance, even if the connecting pieces of Hoerer are not configured to fit in the spacings of Spairani, Hoerer still renders connecting pieces obvious in view of its teaching and one of ordinary skill in the art at the time the invention was effectively filed would have been able to design connecting pieces, in view of the teachings of Hoerer, to fit into the spacings of Spairani.


Regarding Claims 2 and 9, Spairani, as modified, discloses the at least one spacing (spacing of “nick” 20) and the plurality of connecting pieces (26 of Hoerer) are shaped to attach to each other so that the plurality of connecting pieces (26 of Hoerer) does not fall out of the at leastSerial No. 15/851,473 one spacing (20 of Spairani) of the single piece fixed length blade (see Col 4, lines 43-52 of Hoerer which discloses the rib/flange engagement to prevent the pieces/plugs from falling out).  

Regarding Claims 4 and 11, Spairani, as modified, discloses the plurality of connecting pieces (from 26 of Hoerer) fits into the at least one spacing (20 of Spairani) such that tops of the plurality of connecting pieces (26) are positioned between the tops and bottoms of the plurality of cutting blade edges (14; see “second portion 24” of Spairani which is analogous to the “enlargements 22” of Hoerer and the “second portion 24” extends to between the tops and bottoms of the blade edges 14 and therefore, it can be reasonably assumed that when the pieces of Hoerer are incorporated into Spairani, they will be configured to fit within the “second portion 24” and therefore, will be positioned as claimed), however assuming arguendo that when incorporating connecting pieces of Hoerer into Spairani, the connecting pieces would not fit as claimed, in which Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have arranged the connecting pieces such that the tops of the connecting pieces is between a top and a bottom of the respective cutting blade edge as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Further it is known to adjust the depth of spacings between blades based on the depth of the intended cut and therefore, dependent on the desired depth of cut, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have adjusted the height/position of the connecting pieces accordingly.  


Regarding Claims 5-7 and 12-14, Spairani, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the plurality of connecting pieces (26 of Hoerer), incorporated into Spairani are formed with dovetail sides, or tapered sides, or ears to fit into the at least one spacing (20 of Spairani). It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have modified the sides of the connection pieces taught by Hoerer and incorporated into Spairani to be embodied with dovetail shaped, tapered, or ear shaped sides because Applicant has not disclosed that the shaped sides provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the form fitting connecting pieces of Hoerer, as incorporated into Spairani, because the blade edge sections will be sufficiently connected/fitted to one another. Therefore, it would have been an obvious matter of design choice to further modify Spairani to obtain the invention as specified in the claim. Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Note: incorporation of connecting pieces into Spairani to include the flange/rib formation of Hoerer would have led to a connection which would provide the same connection strength and benefits as tapered/ears/dovetail shaped sides.  

Alternatively, Claims 1, 2, 4-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Spairani (EP 2851169 A1), in view of Hoerer (US Patent 3,363,617), and in further view of Simpson (US Patent 5,582,571-previously cited).
Regarding Claims 1 and 8, assuming arguendo that Spairani does not explicitly disclose a die-board (102; Figure 1) having slots (i.e. housing seats) such that the non-cutting edge (bottom of base 13) does not insert (or is not capable of being inserted) into the die-board (102), in which the Examiner does not concede to, Spairani clearly discloses that the rules are inserted in some manner into the die board (see Paras. 0004, 0006, 0051 and 0027) and further attention can be brought to the teachings of Simpson which includes an example of a die board (26; Figure 1) having slots and used to press onto a plate matter (11), wherein the die-board comprises a plurality of rules (38, 40, 42; Figure 2) which comprise bottom non-cutting  edges which inserted into the slots (see Col 4, lines 58-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated slots into the die board for the rules of Spairani as taught by Simpson as it is well known to use slots within a die board for inserting the rules therein. Utilizing such mounting systems allows for expedited mounting and removal of the rules.
Regarding Claims 2, 4-7, 9, 11-14, see the previous 103 rejection above. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Note the following:
Kawata (US Patent 5,012,792) discloses another form of connecting pieces (6; Figures 3a-3b) between cutting blade edges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/7/2021